IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ZENG JEAN-JACQUES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4696

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 31, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Zeng Jean-Jacques, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the July 24, 2014, order in Alachua County Circuit Court case number 01-

2011-CF-004280-A. See Fla. R. App. P. 9.140(b)(1)(D). Upon issuance of mandate in

this cause, a copy of this opinion shall be provided to the clerk of the circuit court for

treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies

for appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

LEWIS, C.J., VAN NORTWICK and ROWE, JJ., CONCUR.